Name: Decision (EU) 2016/34 of the European Parliament of 17 December 2015 on setting up a Committee of Inquiry into emission measurements in the automotive sector, its powers, numerical strength and term of office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  parliament;  European Union law;  deterioration of the environment;  mechanical engineering
 Date Published: 2016-01-15

 15.1.2016 EN Official Journal of the European Union L 10/13 DECISION (EU) 2016/34 OF THE EUROPEAN PARLIAMENT of 17 December 2015 on setting up a Committee of Inquiry into emission measurements in the automotive sector, its powers, numerical strength and term of office THE EUROPEAN PARLIAMENT,  having regard to the request presented by 283 Members for a committee of inquiry to be set up to investigate alleged contraventions and maladministration in the application of Union law in relation to emission measurements in the automotive sector,  having regard to the proposal by the Conference of Presidents,  having regard to Article 226 of the Treaty on the Functioning of the European Union,  having regard to Decision 95/167/EC, Euratom, ECSC of the European Parliament, the Council and the Commission of 19 April 1995 on the detailed provisions governing the exercise of the European Parliament's right of inquiry (1),  having regard to Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6), and on access to vehicle repair and maintenance information (2),  having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (3),  having regard to Directive 2008/50/EC of the European Parliament and of the Council of 21 May 2008 on ambient air quality and cleaner air for Europe (4), and ongoing infringement procedures in respect of it,  having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (5),  having regard to its resolution of 27 October 2015 on emission measurements in the automotive sector (6), which calls for a thorough investigation regarding the role and responsibility of the Commission and of Member States' authorities, bearing in mind, inter alia, the problems established in the 2011 report of the Commission's Joint Research Centre,  having regard to the draft Commission Regulation amending Regulation (EC) No 692/2008 as regards emissions from light passenger and commercial vehicles (Euro 6) (D042120),  having regard to the opinion delivered on 28 October 2015 by the Technical Committee  Motor Vehicles (TCMV) established by Article 40(1) of Directive 2007/46/EC,  having regard to Rule 198 of its Rules of Procedure, 1. Decides to set up a Committee of Inquiry to investigate alleged contraventions and maladministration in the application of Union law in relation to emission measurements in the automotive sector, without prejudice to the jurisdiction of national or Union courts; 2. Decides that the Committee of Inquiry shall:  investigate the alleged failure of the Commission to comply with the obligation imposed by Article 14(3) of Regulation (EC) No 715/2007 to keep under review the test cycles used to measure emissions and to adapt them, if they are no longer adequate or no longer reflect real world emissions, so as to adequately reflect the emissions generated by real driving on the road, despite information relating to serious and persistent exceedances of the emissions limit values for vehicles in normal use, in contravention of the obligations set out in Article 5(1) of Regulation (EC) No 715/2007, including the Commission's Joint Research Centre's reports of 2011 and 2013 and research by the International Council on Clean Transportation (ICCT) made available in May 2014;  investigate the alleged failure of the Commission and the Member States' authorities to take proper and effective action to oversee the enforcement of, and to enforce, the explicit ban on defeat devices, as provided for in Article 5(2) of Regulation (EC) No 715/2007;  investigate the alleged failure of the Commission to introduce tests reflecting real-world driving conditions in a timely manner and to adopt measures addressing the use of defeat mechanisms, as provided for in Article 5(3) of Regulation (EC) No 715/2007;  investigate the alleged failure of Member States to lay down provisions on effective, proportionate and dissuasive penalties applicable to manufacturers for infringements of the provisions of Regulation (EC) No 715/2007, including the use of defeat devices, the refusal to provide access to information, and the falsification of test results for type-approval or in-service conformity, as required by Article 13(1) and (2) of that Regulation;  investigate the alleged failure of the Member States to take all measures necessary to ensure that the provisions on penalties applicable for infringements of Regulation (EC) No 715/2007 are implemented as required by Article 13(1) of that Regulation;  collect and analyse information to ascertain whether the Commission and the Member States had evidence of the use of defeat mechanisms before the Notice of Violation issued by the Environmental Protection Agency of the United States of America on 18 September 2015;  collect and analyse information on the implementation by the Member States of the provisions of Directive 2007/46/EC, in particular as regards Article 12(1) and Article 30(1), (3) and (4);  collect and analyse information to ascertain whether the Commission and Member States had evidence of defeat devices being used for CO2 emissions tests;  make any recommendations that it deems necessary in this matter; 3. Decides that the Committee of Inquiry shall present an interim report within 6 months of starting its work and shall submit its final report within 12 months of starting its work; 4. Decides that the Committee of Inquiry shall have 45 members; 5. Instructs its President to arrange for publication of this decision in the Official Journal of the European Union. (1) OJ L 113, 19.5.1995, p. 1. (2) OJ L 171, 29.6.2007, p. 1. (3) OJ L 263, 9.10.2007, p. 1. (4) OJ L 152, 11.6.2008, p. 1. (5) OJ L 140, 5.6.2009, p. 1. (6) Texts adopted, P8_TA(2015)0375.